Citation Nr: 0021788	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-04 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark,
New Jersey


THE ISSUE

Entitlement to service connection for degenerative changes 
and radiculopathy of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 





INTRODUCTION

The veteran had active service from January 1961 to December 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied service 
connection for cervical and lumbar radiculopathy.  The 
veteran submitted a notice of disagreement in December 1998, 
and the RO issued a statement of the case in February 1999.  
Correspondence received from the veteran in February 1999 was 
accepted by the Board as a substantive appeal, in lieu of VA 
Form 9.

A December 1999 RO rating decision granted service connection 
for degenerative changes and radiculopathy of the lumbar 
spine, and assigned a 20 percent evaluation under diagnostic 
code 5293, effective from April 1997.  The RO continued to 
deny service connection for degenerative changes and 
radiculopathy of the cervical spine.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking a current neck disability to an incident of service 
or to post-service symptomatology.


CONCLUSION OF LAW

The claim for service connection for degenerative changes and 
radiculopathy of the cervical spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Statements of the veteran in the claims folder are to the 
effect that he hurt his back in service while carrying a 100-
pound projectile under each arm and running with the 
projectiles in a drill exercise.  The veteran stated that, 
upon completing the drill, the pain became so excruciating 
that he passed out and was taken to the medical station on 
base.  The veteran also stated that he was given pain 
relievers and a bed board, with orders for bed rest for two 
weeks.  Service medical records show that the veteran was 
treated for pain in his right middle back in July 1961, and 
for back and neck pain with right paravertebral muscle spasms 
in January 1962.  For purposes of well-groundedness, the 
evidence of record is presumed true and supports a finding 
that a back injury and neck pain were noted in service.

Lay statements of record from family members of the veteran 
are to the effect that the veteran did not have any health 
problems prior to his military service, but that he has 
suffered from severe back problems since his military 
discharge.  The veteran also stated that he had had 
continuing back and neck problems since service, and that the 
pain had become so excruciating that he had to stop working 
in 1983.  A report of VA examination in June 1999 shows 
diagnoses of degenerative changes of the cervical and lumbar 
spine, and of radiculopathy of the cervical and lumbar spine.  
For purposes of well groundedness, the veteran's statements 
as to the continuity of symptomatology of a back and neck 
condition post-service are presumed credible.  Savage, 10 
Vet. App. at 496.  The United States Court of Appeals for 
Veterans Claims has found that symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

While neck pain was noted in service and continuity of 
symptomatology has been demonstrated by lay testimony, the 
Board finds that medical evidence is required to show whether 
any present neck disability is related to the post-service 
continuity of symptomatology.  Savage, 10 Vet. App. at 497-8; 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  This 
burden of submitting competent (medical) evidence of a 
relationship between any present neck disability and the 
post-service symptomatology may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Id.

While post-service medical records do show diagnoses of 
degenerative changes and radiculopathy of the cervical spine 
in June 1999, the Board notes that there is no competent 
(medical) evidence in the claims folder that links any 
present neck disability to an incident of service or to the 
continuing post-service symptomatology.  A claim is not well 
grounded where there is no medical evidence showing a nexus 
between a current disability and service.  Caluza, 7 Vet. 
App. 498.

The veteran is advised that he may reopen the claim for 
service connection for degenerative changes and radiculopathy 
of the cervical spine at any time by notifying the RO of such 
an intention and submitting supporting evidence.  An example 
of supporting evidence is a medical opinion that links the 
claimed disorder to an incident of service or to the 
continuing post-service symptomatology.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


ORDER

The claim for service connection for degenerative changes and 
radiculopathy of the cervical spine is denied as not well 
grounded.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

